Citation Nr: 0935651	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  04-02 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability, including as secondary to a service-connected 
right knee disability.

2.  Entitlement to an increased rating for a right knee 
disability, rated 40 percent disabling from December 1, 2002, 
100 percent disabling from August 3, 2004, and 30 percent 
disabling from October 1, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to 
September 1988.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 decision by the RO in St. 
Petersburg, Florida.  A personal hearing was held before the 
undersigned Veterans Law Judge at the RO (i.e., a Travel 
Board hearing) in June 2008.

The Board previously remanded the claims in September 2008.  
The Board is satisfied that there has been substantial 
compliance with the remand directives and the Board may 
proceed with review of the issue discussed herein.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

The issue of service connection for a right ankle disability 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to August 3, 2004, the Veteran's right knee 
disability was manifested by arthritis with limitation of 
flexion to 90 degrees and extension to 10 degrees, severe 
recurrent subluxation, and dislocated semilunar cartilage 
with locking, pain and effusion.

2.  Since October 1, 2005, the Veteran's right knee 
disability is manifested by no more than slight limitation of 
motion.  There is no objective evidence of severe painful 
motion or weakness.


CONCLUSIONS OF LAW

1.  During the period prior to August 3, 2004, an increased 
30 percent rating is warranted for recurrent subluxation of 
the right knee.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5257 (2008).

2.  A rating in excess of 30 percent for a right knee 
disability, status post right TKA, is not warranted.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5055, 5256, 5260, 5261 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The RO provided the appellant pre-adjudication notice by 
letters dated in August 2002 and October 2002.  Letters dated 
in January and October 2007 letter provided the Veteran with 
notice of the rating criteria and effective date provisions 
that are pertinent to his claims.  Dingess, supra.

For an increased-rating claim, the United States Court of 
Appeals for Veterans Claims (Court) has previously held that 
VA must, at a minimum, notify a claimant that, (1) to 
substantiate an increased-rating claim, the evidence must 
demonstrate "a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life" and (2) that if an 
increase in the disability is found, the rating will be 
assigned by applying the relevant Diagnostic Codes (DC) based 
on "the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life."  
The notice must also provide examples of the types of medical 
and lay evidence that may be obtained or submitted.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  This holding has 
recently been vacated by the United States Court of Appeals 
for the Federal Circuit in Vazquez-Flores v. Shinseki, No. 
08-7150 (Fed. Cir. Sep. 4, 2009).  Hence, the Board finds 
that although such notice was not provided in this case, that 
error was not prejudicial.  

In an August 2002 letter, the RO stated that to establish 
entitlement to an increased evaluation for his service-
connected right knee disability, the evidence must show that 
his condition had increased in severity.  The letter also 
explained that the VA was responsible for (1) requesting 
records from Federal agencies, (2) assisting in obtaining 
private records or evidence necessary to support his claim, 
and (3) providing a medical examination if necessary.  The 
October 2002 and March 2003 rating decisions explained the 
criteria for the next higher disability rating available for 
the service-connected right knee disability under the 
applicable diagnostic code.  The November 2003 statement of 
the case provided the appellant with the applicable 
regulations relating to disability ratings for his service-
connected right knee disability, as well as the requirements 
for an extraschedular rating under 38 C.F.R. § 3.321(b) and 
stated that, pursuant to 38 C.F.R. § 4.10, disability 
evaluations center on the ability of the body or system in 
question to function in daily life, with specific reference 
to employment.  Moreover, the record shows that the appellant 
was represented by a Veteran's Service Organization and its 
counsel throughout the adjudication of the claims.  Overton 
v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the 
record as a whole, the Board finds that a reasonable person 
would have understood from the information that VA provided 
to the appellant what was necessary to substantiate his 
increased rating claim, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claim 
such that the essential fairness of the adjudication was not 
affected.  

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant a 
physical examination, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board.  
The Social Security Administration has indicated that the 
Veteran's records are unavailable.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Increased Rating for a Right Knee Disability

Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When 
rating the veteran's service-connected disability, the entire 
medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. (1991). The current level of 
disability, however, is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, 
given unintended delays during the appellate process, VA's 
determination of the "current level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period that the increased rating claim has been pending.  
In those instances, it is appropriate to apply staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The knee can be rated under Diagnostic Codes 5256, 5257, 
5258, 5259, 5260, 5261, 5262, and/or 5263.  38 C.F.R. § 
4.71a.  Assigning multiple ratings for the veteran's right 
knee disability based on the same symptoms or manifestations 
would constitute prohibited pyramiding.  38 C.F.R. § 4.14.  
However, lateral instability and degenerative arthritis of 
the knee may be rated separately under Diagnostic Codes  5257 
and 5003. VAOPGCPREC 23-97 (1997).  See also Esteban, 6 Vet. 
App. at 261 (1994) (separate disabilities arising from a 
single disease entity are to be rated separately); but see 38 
C.F.R. § 4.14 (the evaluation of the same disability under 
various diagnoses is to be avoided).  The Board has also 
considered whether separate ratings may be granted based on 
limitation of flexion (Diagnostic Code 5260) and limitation 
of extension (Diagnostic Code 5261) of the same knee joint.  
See VAOPGCPREC 9-2004, 69 Fed. Reg. 59990 (2004).

Recurrent subluxation, lateral instability or other 
impairment of the knee is rated 10 percent when slight, 20 
percent when moderate, and 30 percent when severe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.

Dislocation of the semilunar cartilage of the knee with 
frequent episodes of "locking," pain and effusion into the 
joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258.

Arthritis due to trauma, substantiated by X-ray findings, 
will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved. When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, no 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation will 
be assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbation.  A 10 percent evaluation will be 
assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  38 C.F.R. § 
4.71a, Diagnostic Code 5003.

A 30 percent rating may be assigned when flexion of the leg 
is limited to 15 degrees.  When flexion is limited to 30 
degrees, a 20 percent evaluation may be assigned.  When 
flexion is limited to 45 degrees, a 10 percent rating is 
assignable.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

A 50 percent evaluation may be assigned when extension of the 
leg is limited to 45 degrees.  When extension is limited to 
30 degrees, a 40 percent evaluation is assignable.  When 
limited to 20 degrees, a 30 percent rating may be assigned.  
When extension is limited to 15 degrees, a 20 percent 
evaluation may be assigned. When limited to 10 degrees, a 10 
percent evaluation may be assigned.  When extension is 
limited to 5 degrees, a noncompensable will be assigned.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.

The Board has considered whether there are other appropriate 
diagnostic codes for application.  However, as the Veteran's 
service-connected right knee disability is not manifested by 
ankylosis, malunion of tibia and fibula, or genu recurvatum, 
Diagnostic Codes 5256, 5262, and 5263 do not apply.   

Analysis

The Veteran contends that his right knee disability is more 
disabling than currently evaluated.  During the rating period 
on appeal, the RO has applied staged ratings.

The RO initially granted service connection for postoperative 
residuals of a right knee injury, status post arthrotomy and 
meniscectomy, rated 20 percent disabling, effective in 
November 1981.  A 30 percent rating was assigned effective 
September 7, 1988.

The Veteran had right knee surgery (removal of a tibial 
staple) on September 20, 2002.  In subsequent rating 
decisions, the RO assigned several separate ratings for the 
service-connected right knee disability, each effective 
December 1, 2002 (after the expiration of a temporary total 
convalescent rating):  a 20 percent rating under Diagnostic 
Code 5258 for residuals of meniscectomy, a 10 percent rating 
for traumatic arthritis, a 10 percent rating under Diagnostic 
Code 5257 for subluxation, and a 0 percent rating for 
surgical scars, resulting in a combined 40 percent rating for 
the right knee disability.

In December 2002, the Veteran filed a claim for an increased 
rating for the service-connected right knee disability.  

On August 3, 2004, the Veteran underwent a right total knee 
arthroplasty (TKA).  The RO subsequently assigned a temporary 
100 percent rating, effective August 3, 2004, and a 30 
percent rating under only one diagnostic code, Diagnostic 
Code 5055, effective October 1, 2005, and recharacterized the 
disability as traumatic arthritis of the right knee.  

In sum, the RO has rated the service-connected right knee 
disability as 30 percent disabling prior to September 20, 
2002, 100 percent disabling from September 20, 2002, a 
combined 40 percent disabling from December 1, 2002, 100 
percent disabling from August 3, 2004, and 30 percent 
disabling from October 1, 2005.

Prior to August 3, 2004

As noted above, prior to the August 2004 right TKA and the 
temporary 100 percent rating, the Veteran's right knee 
disability was rated as follows:  20 percent under Diagnostic 
Code 5258 for residuals of meniscectomy, 10 percent for 
traumatic arthritis, 10 percent under Diagnostic Code 5257 
for subluxation, and 0 percent for surgical scars, for a 
combined 40 percent rating for the right knee disability.

During the period prior to the Veteran's TKA on August 3, 
2004, the Veteran's right knee disability was manifested by 
pain, subluxation, and limitation of motion, and X-ray 
evidence of arthritis.

On VA examination in early September 2002, extension of the 
right knee was to "170 degrees," and flexion was from 10 to 
100 degrees.  The diagnosis was severe degenerative joint 
disease of the right knee.

An October 2002 orthopedic clinic note (after the Veteran's 
September 20, 2002 knee surgery) shows that the Veteran's 
right knee had increased varus deformity with approximately 
25 percent lateral subluxation of the tibia with respect to 
the femur.  Range of motion was from 0 to 100, and there was 
laxity with varus/valgus stresses.

A July 2004 private examination of the Veteran's right knee 
by R.G.S., M.D., reflects that the Veteran had marked varus 
of the knee with healed incisions.  Range of motion was from 
0 to 90 degrees.  An X-ray study showed marked subluxation of 
the joint with arthritis.

During this period, the medical evidence shows that the 
Veteran's right knee disability was manifested by severe 
recurrent subluxation, and thus a 30 percent rating is 
warranted under Diagnostic Code 5257 for the period prior to 
August 3, 2004.  

During this period, the Veteran was already in receipt of the 
maximum 20 percent rating for dislocated semilunar cartilage 
with locking, pain and effusion, and thus a higher rating is 
not warranted under Diagnostic Code 5258.  

As flexion of the right knee was not limited to 60 degrees or 
less during this period, a compensable rating is not 
warranted under Diagnostic Code 5260.

The evidence shows that extension was limited to 10 degrees 
in September 2002 and was full in October 2002.  Hence, a 10 
percent rating and no more, is warranted for arthritis with 
limitation of extension under Diagnostic Codes 5261 and 5010.

Thus, with consideration of the benefit-of-the doubt rule, 
the Board finds that an increased 30 percent rating is 
warranted for recurrent subluxation (Diagnostic Code 5257) 
during the period prior to August 3, 2004, and higher ratings 
are not warranted for any of the other service-connected 
right knee disabilities during this period.  

From October 1, 2005

As noted, since his right TKA in August 2004, the one year 
post-surgery 100 percent rating under Diagnostic Code 5055, 
pertaining to prosthetic knee replacement, and since October 
1, 2005, the Veteran's service-connected right knee 
disability has been rated as 30 percent disabling under a 
single diagnostic code:  Diagnostic Code 5055.

Under this code, a 60 percent evaluation may be assigned for 
knee replacement (prosthesis) with chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity.  With intermediate degrees of residual 
weakness, pain or limitation of motion, rate by analogy to 
diagnostic codes 5256, 5261, or 5262.  The minimum rating is 
30 percent.  Diagnostic Code 5055.

The evidence supporting the Veteran's claim for an increased 
rating for his right knee disability since October 1, 2005 
includes his statements and some of the medical evidence.  At 
his personal hearing, the Veteran stated that his right knee 
is stiff, swollen, and painful, but is not unstable.

The evidence against the Veteran's claim includes the medical 
evidence of record.  The weight of the medical evidence shows 
that the Veteran's right knee disability has improved since 
his right TKA in August 2004.

On VA examination in December 2008, range of motion of the 
right knee was from 5 to 90 degrees, with objective evidence 
of pain on active motion.  There was no objective evidence of 
pain following repetitive motion, and no additional 
limitations after three repetitions of range of motion.  The 
Veteran had pain on flexion at 90 degrees with no pain on 
extension.  There was weakness but this did not cause 
limitation of motion.  The Veteran was limited by the knee 
prosthesis.  There was heat and tenderness, with no 
instability.  The examiner diagnosed severe degenerative 
joint disease of the right knee, status post TKA.  The 
examiner opined that the disability had significant effects 
on the Veteran's usual occupation, including decreased 
mobility and problems with lifting and carrying.  The Veteran 
complained of increased pain and swelling in the winter.  The 
examiner opined that the disability prevented chores and 
shopping, and had a severe impact on other activities.

The medical evidence dated since October 1, 2005 does not 
show that the Veteran has severe painful motion or weakness 
in the right knee.

The Board concludes that the medical findings made during the 
course of the VA examinations are of greater probative value 
than the statements made by the Veteran.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claim for a rating in excess of 30 percent for the 
service-connected right knee disability.

The Board has considered whether evaluating his right knee 
disorder separately for instability and arthritis would yield 
a higher evaluation than the single rating under Diagnostic 
Code 5055.   However, as his range of motion would not be 
compensable, separate ratings would not result in an 
evaluation greater than the 30 percent he currently receives.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260, 5261.  
Moreover, there is no evidence of nonunion of the tibia and 
fibula. Therefore, Diagnostic Code 5262 is not for 
application.

Extraschedular considerations

VA examinations conducted during the course of the appeal 
note significant occupational effects due to the Veteran's 
service-connected right knee disability.  As such, the Board 
must adjudicate the issue of whether referral for an 
extraschedular rating is warranted.  See Barringer v. Peake, 
22 Vet. App. 242 (2008).  


The Board finds that the record does not establish that the 
rating criteria are inadequate for rating the Veteran's 
service-connected right knee disability.  The competent 
medical evidence of record shows that his right knee 
disability is primarily manifested by pain, tenderness and 
limitation of motion.  Many of the applicable diagnostic 
codes used to rate the Veteran's disability provide for 
ratings based on limitation of motion.  See for example 
Diagnostic Codes 5260, 5261.  The effects of pain and 
functional impairment have been taken into account and are 
considered in applying the relevant criteria in the rating 
schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. 
App. 202.  The effects of the Veteran's disabilities have 
been fully considered and are contemplated in the rating 
schedule; hence, referral for an extraschedular rating is 
unnecessary at this time.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  


ORDER

During the period prior to August 3, 2004, a higher 30 
percent rating is assigned for recurrent subluxation of the 
right knee.

During the period since October 1, 2005, an increased rating 
in excess of 30 percent for a right knee disability is 
denied.


REMAND

Although further delay is regrettable, the Board finds that 
further development is required prior to adjudication of the 
Veteran's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

When any action required by a remand is not undertaken, or is 
taken in a deficient manner, appropriate corrective action 
should be undertaken.  See Stegall, 11 Vet. App. at 268.  As 
discussed below, another remand is required to clarify the 
etiology of any current right ankle disability.


The Veteran essentially contends that he has a current right 
ankle disability which was caused or aggravated by his 
service-connected right knee disability.  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either caused or 
aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).   

The Board previously remanded the claim for service 
connection for a right ankle disability in September 2008, in 
part for a VA examination to determine whether the Veteran 
has a current right ankle disability that was caused or 
aggravated by the service-connected right knee disability. 

A VA examination was performed in December 2008, and the 
examiner provided an opinion as to whether any current right 
ankle disability was caused by a service-connected right knee 
disability, but did not provide an opinion as to whether any 
such disability was aggravated by his service-connected right 
knee disability.  Moreover, the examiner has not clearly 
indicated whether or not the Veteran has a current right 
ankle disability.

As such, the Board finds that the December 2008 examination 
report is inadequate, and that a remand is also required to 
obtain a clarifying medical opinion as to the relationship, 
if any, between the Veteran's service-connected right knee 
disability and any current right ankle disability, to include 
whether there is any aggravation of a non-service-connected 
disability by a service-connected disability.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. §§ 3.310, 4.2; Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007); McLendon v. Nicholson, 20 Vet. App. 79 
(2006); Lathan v. Brown, 7 Vet. App. 359 (1995).

Any additional pertinent medical records should also be 
obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (providing that VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA or private 
medical records dated since January 2008 
that are not already on file.

2.  Afford the Veteran a VA examination in 
order to ascertain the relationship, if 
any, between his service-connected right 
knee disability and any current right 
ankle disability.  The claims folder is to 
be furnished to the examiner for review.  
Following a review of the relevant 
evidence, the clinical evaluation and any 
tests that are deemed necessary, the 
examiner must address the following 
questions:

(a) If the Veteran currently has a right 
ankle disability, what is the diagnosis?

(b) Is it at least as likely as not (50 
percent or higher degree of probability) 
that any current right ankle disability 
was caused by his service-connected right 
knee disability?

(c) Is it at least as likely as not that 
the Veteran's service-connected right knee 
disability aggravated any current right 
ankle disability?

The examiner is advised that 
"aggravation" is defined for legal 
purposes as a chronic worsening of the 
underlying condition versus a temporary 
flare-up of symptoms, beyond its natural 
progression.  If aggravation is present, 
the clinician should indicate, to the 
extent possible, the approximate level of 
right ankle disability  present (i.e., a 
baseline) before the onset of the 
aggravation.

If the examiner must resort to speculation 
to answer any question, he or she should 
so indicate and explain why it would be 
speculative to respond.  The examiner is 
also requested to provide a rationale for 
any opinion expressed.

3.  After completion of any other notice 
or development indicated by the state of 
the record, with consideration of all 
evidence added to the record since the 
most recent supplemental statement of the 
case, the RO must readjudicate the 
Veteran's claim.  If the claim remains 
denied, the RO should issue an appropriate 
supplemental statement of the case that 
includes citation to 38 C.F.R. § 3.310 as 
well as Allen, supra, and provide the 
Veteran and his representative with an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


